
	
		I
		112th CONGRESS
		2d Session
		H. R. 4035
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2012
			Mr. Reichert (for
			 himself and Mr. Larson of Connecticut)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  private foundations from the tax on excess business holdings in the case of
		  certain philanthropic enterprises which are independently supervised, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Philanthropic Enterprise Act of
			 2012.
		2.Exception from
			 private foundation excess business holding tax for certain philanthropic
			 business holdings
			(a)In
			 generalSection 4943 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(g)Exception for
				certain philanthropic business holdings
						(1)In
				generalSubsection (a) shall not apply with respect to the
				holdings of a private foundation in any business enterprise which for the
				taxable year meets—
							(A)the exclusive
				ownership requirements of paragraph (2),
							(B)the minimum
				distribution requirement of paragraph (3), and
							(C)the independent
				operation requirements of paragraph (4).
							(2)Exclusive
				ownershipThe exclusive ownership requirements of this paragraph
				are met if—
							(A)all ownership
				interests in the business enterprise are held by the private foundation at all
				times during the taxable year, and
							(B)all the private foundation’s ownership
				interests in the business enterprise were acquired under the terms of a will or
				trust upon the death of the testator or settlor, as the case may be.
							(3)Minimum
				distribution
							(A)In
				generalThe minimum
				distribution requirement of this paragraph is met if the business enterprise,
				not later than 120 days after the close of the taxable year, distributes an
				amount equal to its net operating income for such taxable year to the private
				foundation.
							(B)Net operating
				incomeFor purposes of this paragraph, the net operating income
				of any business enterprise for any taxable year is an amount equal to the gross
				income of the business enterprise for the taxable year, reduced by the sum
				of—
								(i)the deductions
				allowed by chapter 1 for the taxable year which are directly connected with the
				production of such income,
								(ii)the tax imposed
				by chapter 1 on the business enterprise for the taxable year, and
								(iii)an amount for a reasonable reserve for
				working capital and other business needs of the business enterprise.
								(4)Independent
				operationThe independent operation requirements of this
				paragraph are met if, at all times during the taxable year—
							(A)no substantial
				contributor (as defined in section 4958(c)(3)(C)) to the private foundation, or
				family member of such a contributor (determined under section 4958(f)(4)) is a
				director, officer, trustee, manager, employee, or contractor of the business
				enterprise (or an individual having powers or responsibilities similar to any
				of the foregoing),
							(B)at least a
				majority of the board of directors of the private foundation are not also
				directors or officers of the business enterprise, and
							(C)there is no loan outstanding from the
				business enterprise to a substantial contributor (as so defined) to the private
				foundation or a family member of such contributor (as so determined).
							(5)Certain deemed
				private foundations excludedThis subsection shall not apply
				to—
							(A)any fund or
				organization treated as a private foundation for purposes of this section by
				reason of subsection (e) or (f),
							(B)any trust
				described in section 4947(a)(1) (relating to charitable trusts), and
							(C)any trust
				described in section 4947(a)(2) (relating to split-interest
				trusts).
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			3.Exception to
			 unrelated business tax on specified payments from certain controlled
			 entities
			(a)In
			 generalParagraph (13) of
			 section 512(b) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(G)Subparagraph not
				to apply to payments from certain philanthropic controlled
				entitiesSubparagraph (A)
				shall not apply to any payment not in excess of fair market value to a private
				foundation from an entity which is a business enterprise described in section
				4943(g)(1) with respect to such
				foundation.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
